Exhibit 10.102

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT (this “Amendment”) dated as of July 22, 1999, is to the
Purchase and Sale Agreement, dated as of November 25, 1997 (the “Purchase
Agreement”) between SPIRIT OF AMERICA NATIONAL BANK., a national banking
association (“Spirit”), as Seller, and CHARMING SHOPPES RECEIVABLES CORP.
(“CSRC”), as Purchaser. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings assigned in the Purchase Agreement.

W I T N E S S E T H:

WHEREAS, Spirit and CSRC have entered into the Purchase Agreement pursuant to
which Spirit transfers Receivables to CSRC from time to time;

WHEREAS, CSRC is a party to the Pooling and Servicing Agreement pursuant to
which CSRC transfers Receivables to the Trust from time to time and Spirit acts
as Servicer; and

WHEREAS, Spirit and CSRC desire to amend the Purchase Agreement to modify the
calculation of the purchase price paid by CSRC for the Receivables transferred
thereunder and to make certain other changes to reflect the assignment of the
servicing duties under the Pooling and Servicing Agreement by Spirit to Spirit
of America, Inc. (“Spirit, Inc.”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments. (a) Section 3.1(b) of the Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“(b) The purchase price (the “the Purchase Price”) for each Receivable (and the
Related Assets with respect thereto) Conveyed to the Purchaser after the
Effective Date shall equal a specified percentage (the “Specified Percentage”)
of the Outstanding Balance of such Receivable. Initially, the Specified
Percentage will equal 102%. Periodically, the Purchaser and the Seller may
change the Specified Percentage to any percentage upon which they agree in
writing; provided that (i) any such change to the Specified Percentage shall be
based upon changes in historical losses on the Receivables and the Purchaser’s
costs of funds, and (ii) the Specified Percentage shall never be less than 100%.
The Purchaser shall remit the Purchase Price for Receivables (and their Related
Assets) Conveyed on each day, plus any deferred Purchase Price for Receivables
(other than Existing Assets) Conveyed on any prior day and their Related Assets,
to the Seller on a daily basis, to the extent the Purchaser has cash available
therefor. The Purchaser will draw on all resources available to it, including
Collections allocable to it and amounts available to be drawn under any
liquidity facilities, to remit the Purchase Price in full on each day. On each
Distribution Date after the Effective Date, the Purchaser and the Seller shall
settle as to any remaining Purchase Price or adjustments thereto for Receivables
and Related Assets (other than Existing Assets) Conveyed during the related Due
Period. Prior to each Distribution Date, the Purchaser and the Seller shall
determine (x) the aggregate amount of conveyances made during the related Due
Period, (y) the aggregate Purchase Price for Receivables and Related Assets
Conveyed during that Due Period, and (z) the aggregate amount of payments in
respect of such Purchase Price that have been previously made by the Purchaser.



--------------------------------------------------------------------------------

(c) Any portion of the Purchase Price for Receivables and Related Assets
Conveyed during any Due Period that is not paid under subsection (b) above on
the day on which such Receivables are Conveyed shall be treated as deferred
Purchase Price and shall be payable from time to time as provided in subsection
(b). The Purchaser shall pay interest on the deferred Purchase Price outstanding
from time to time under this Agreement at a variable rate per annum equal to the
rate of interest published in the Wall Street Journal as the “prime rate” as of
the last Business Day of the most recent Due Period. Such interest shall be
computed on the basis of the actual number of days elapsed and a 365-day year
and shall be paid as provided in subsection (b).

For administrative convenience, interest on such deferred Purchase Price and on
any loans described in Section 3.3 shall be calculated on the following basis.
On each Distribution Date, the Purchaser and the Seller shall determine whether,
after giving effect to subsection (b), any deferred Purchase Price is
outstanding with respect to Receivables Conveyed during the related (or any
earlier) Due Period and their Related Assets and whether there is any loan
outstanding from the Purchaser to the Seller. Any such outstanding deferred
Purchase Price or outstanding loan is referred to below as an “Intercompany
Balance”. The Purchaser and Seller will then determine the arithmetic mean of
the Intercompany Balances on that and the immediately preceding Distribution
Date (or on such Distribution Date and the Effective Date, in the case of the
first Distribution Date), treating any deferred Purchase Price as a positive
number and any loan as a negative number for purposes of this calculation. If
such arithmetic mean is a positive number, then the amount of deferred Purchase
Price outstanding on each day during the related Due Period shall be deemed
(solely for purposes of calculating interest) to have equaled such positive
number (and the amount of loans outstanding on each day during such Due Period
shall be deemed to have been zero). Conversely, if such arithmetic mean is a
negative number, then the principal amount of the loan outstanding on each day
during the related Due Period shall be deemed (solely for purposes of
calculating interest) to have equaled the absolute value of such negative number
(and the amount of deferred Purchase Price outstanding on each day during such
Due Period shall be deemed to have been zero).”

(d) Section 3.2 of the Purchase Agreement is hereby amended by deleting each
reference to the phrase “and Deferred Originator Payments” from paragraphs
(a) and (b) thereof.

(e) Section 7.14 of the Purchase Agreement is hereby amended by deleting the
last sentence thereof in its entirety and substituting the following therefor:

“The Seller hereby acknowledges and agrees that it has no claim to or interest
in either of the Collection Account or any Series Account.”

SECTION 2. Acknowledgment. Each of Spirit and CSRC hereby acknowledge and agree
that from and after the Amendment Date (defined below) (x) Spirit Inc. shall be
the Servicer under the Pooling and Servicing Agreement and (y) notwithstanding
anything to the contrary set forth in Section 7.4 of the Purchase Agreement, all
notices required to be given to the Servicer under the Purchase Agreement shall
be sent to Spirit of America, Inc., c/o Charming Shoppes, Inc., 450 Winks Lane,
Bensalem, Pennsylvania 19020, Attention: General Counsel.

 

2



--------------------------------------------------------------------------------

SECTION 3. Amendment Date. This Amendment shall become effective upon the date
(the “Amendment Date”) on which (x) Spirit shall have received executed
counterpart signatures pages of this Amendment from each of the parties hereto,
(y) all conditions to the effectiveness of this Amendment pursuant to
Section 7.1 of the Purchase Agreement shall have been satisfied and (z) the
First Amendment dated as of the date hereof to the Pooling and Servicing
Agreement shall have become effective.

SECTION 4. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 5. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

SECTION 6. Ratification of the Purchase Agreement and Security Agreement.
(a) Each reference in the Purchase Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and references to the Purchase
Agreement in any other document, instrument or agreement executed and/or
delivered in connection therewith, shall, in each case, mean and be a reference
to the Purchase Agreement as amended hereby. Except as otherwise amended by this
Amendment, the Purchase Agreement shall continue in full force and effect and is
hereby ratified and confirmed.

(b) Spirit hereby confirms that the Security Agreement is and shall continue to
be in full force and effect after giving effect to this Amendment, and the
issuance of any new Series (including the Certificate Series being issued
contemporaneously with the execution hereof) shall not impair or otherwise
affect the Security Agreement. The Security Agreement is hereby ratified and
confirmed.

SECTION 7. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

SPIRIT OF AMERICA NATIONAL BANK By:   /s/ Eric M. Specter Name:   Eric M.
Specter Title:   Vice President CHARMING SHOPPES RECEIVABLES CORP. By:   /s/
Kirk R. Simme Name:   Kirk R. Simme Title:   Vice President

 

4